PER CURIAM.
Coburn T. Norfleet appeals the district court’s order dismissing his petition to quash six administrative summonses pursuant to 26 U.S.C. § 7609 (2000). Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. See Norfleet v. United States, No. CA-02-57-BR (E.D.N.C. May 22, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.